DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
This office action is in response to the Applicant’s amendments and remarks filed on 2/4/2021.  Applicant has amended claims 1-3 and 5-10.  Claims 1-5 and 8-10 have been further amended by the examiner.  Claims 1-10 are pending and have been allowed for the reasons below.

Response to Arguments
Applicant's arguments have been fully considered and are addressed as follows:
Claim Objections:  Applicant’s amendment to claim 5 overcomes the previous objection.  The objection is hereby withdrawn.
Claim Interpretation – 35 U.S.C. § 112(f):  Due to Applicant’s amendment to claim 10, claim 10 is no longer interpreted as invoking 35 U.S.C. § 112(f).
Claim Rejections 35 U.S.C. § 112(b): 
Claim 1.  Applicant’s amendment to claim 1 overcomes the rejection of claim 1 as indefinite due to the terms “calculating a first area . . .”; “can possible travel”, “previous travelable area”, and “previous time”.
Claim 2:  Applicant’s amendment to claim 2 overcomes the rejection of claim 2 as indefinite due to the term “the travelable area”.
Claim 10:  Applicant’s amendment to claim 10 overcomes the rejection of claim 10 as indefinite.
For the reasons above, the rejection of claims 1-10 under 35 U.S.C. § 112(b) are withdrawn 
 Claim Rejections 35 U.S.C. § 103:  The applicant approved examiner’s amendments to claims 1 and 10 overcome the 35 U.S.C. § 103 rejection of those claims.  

Reasons for Allowance

Claims 1 to10 are allowable over the prior art of record.  The closest prior art of record is:
Habu et al. US 2016/0339914 A1 (“Habu”);
Sawamoto et al. US 2005/0090950 A1 (“Sawamoto”);
Ueda et al. US 2014/0180569 A1 (“Ueda”);

The following is the examiner’s statement for reasons for allowance:
a.	Habu teaches a traveling control apparatus includes a generation section generating traveling paths from a history of positions of vehicles present ahead of an own vehicle.
b.	Sawamoto teaches detecting a cutting-in vehicle that cuts in front of the subject vehicle and preventing the subject vehicle from coming into contact with the cutting-in vehicle.
c.	Ueda teaches following the track of a preceding vehicle then changing to following the track of a front vehicle when the track of the preceding vehicle is interrupted by the front vehicle.

As per Claim 1, the closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	detecting a first preceding vehicle;
calculating a previous host vehicle travelable area between the host vehicle and the first preceding vehicle;
detecting a new preceding vehicle cutting in between the host vehicle and the first preceding vehicle;
	calculating a first area between the host vehicle and the new preceding vehicle, the first area corresponding to a trajectory actually traveled by the new preceding vehicle between a current position of the host vehicle and a current position of the new preceding vehicle; 
	setting the previous host vehicle travelable area as a second area;
	defining a current travelable area by adding the first area and the second area; 
	generating a target travel trajectory of the host vehicle within the current host vehicle travelable area.

As per Claims 2-9, claims 2 to 9 depend from claim 1 and are therefore allowable based on their dependency to an allowed claim.

As per Claims 10, claim 10 is an apparatus claim that includes limitations analogous to claim 1 a method claim.  For the reasons given above with respect to claim 1, claim 10 is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EXAMINER'S AMENDMENT

An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given by Mr. David Vaughan, Reg. No. 73,726, on February 24, 2021.

[CLAIMS]
	LISTING OF CLAIMS:

	1.	(Currently Amended)	A vehicle travel control method for controlling a host vehicle after a new vehicle cuts in by repeatedly executing a process loop, the vehicle travel control method comprising: 
	detecting a first preceding vehicle; 
calculating a previous host vehicle travelable area between the host vehicle and the first preceding vehicle;
detecting a new preceding vehicle cutting in between the host vehicle and the first preceding vehicle;
	calculating a first area between the host vehicle and the new preceding vehicle, the first area corresponding to a trajectory actually traveled by the new preceding vehicle between a current position of the host vehicle and a current position of the new preceding vehicle; 

	setting the previous host vehicle travelable area as a second area 
	defining a current travelable area by adding the first area and the second area 
	generating a target travel trajectory of the host vehicle within the current host vehicle travelable area; and
	
	controlling the host vehicle along the generated target travel trajectory so as to follow the new preceding vehicle.

	2.	(Currently Amended)	The vehicle travel control method according to claim 1, wherein
	the target travel trajectory is generated in a central region within the current host vehicle travelable area.

	3.	(Currently Amended)	The vehicle travel control method according to claim 1, further comprising 
	defining a compensated host vehicle travelable area by adding a compensating portion that compensates for an inner corner portion created by the defining of the current host vehicle travelable area, and
	the generating of the target travel trajectory is generated within the compensated host vehicle travelable area.


	the defining the compensated host vehicle travelable area is performed such that an angle formed between a boundary line of the compensating portion and a boundary line adjacent the compensating portion becomes shallower as a vehicle speed of the host vehicle increases.

	5.	(Currently Amended)	The vehicle travel control method according to claim 1 further comprising
	defining a risk potential with respect to obstacles detected in a vicinity of the host vehicle based on boundaries in the current host vehicle travelable area in a vehicle width direction of the host vehicle, and
	setting a path in which the risk potential becomes smallest is set as the target travel trajectory.

	6.	(Previously Presented)	The vehicle travel control method according to claim 5, wherein
	the risk potential is defined using a quadratic function, a potential value at the boundaries in the vehicle width direction is set to 1, and a risk potential value at a center with respect to the vehicle width direction is set to 0.

	7.	(Previously Presented)	The vehicle travel control method according to claim 5, wherein
	the risk potential is defined using a quadratic function, and the path with which the risk potential becomes smallest is determined based on a least squares method.


	defining a virtual second area obtained by expanding the second area in a vehicle width direction by a prescribed width, and
	adding only a portion of the first area that overlaps the virtual second area to the second area to define the current host vehicle travelable area.

	9.	(Currently Amended)	The vehicle travel control method according to claim 1 further comprising
	defining a virtual second area obtained by expanding the second area in a vehicle width direction by a prescribed width, and
	deleting an area of the current host vehicle travelable area that does not overlap the virtual second area.

	10.	(Currently Amended)	A vehicle travel control device comprising:
	a controller configured to control a host vehicle after a new vehicle cuts in by repeatedly executing a process loop, 
	the process loop comprising:
	detecting a preceding vehicle; 
calculating a previous host vehicle travelable area between the host vehicle and the first preceding vehicle;
detecting a new preceding vehicle cutting in between the host vehicle and the first preceding vehicle;
new preceding vehicle, the first area corresponding to a trajectory actually traveled by the new preceding vehicle between a current position of the host vehicle and a current position of the new preceding vehicle;

	setting the previous host vehicle travelable area as a second area 
	defining a current host vehicle travelable area by adding the first area and the second area 

generating a target travel trajectory of the host vehicle within the current host vehicle travelable area; and
controlling the host vehicle along the generated target travel trajectory so as to follow the new preceding vehicle.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668